BROCK, Chief Judge.
Defendants contends the trial court committed error in allowing consolidation of the case against Defendant Frinks with the cases against the other three defendants.
“Ordinarily, unless it is shown that irreparable prejudice will result therefrom, consolidation for trial rather than multiple individual trials is appropriate when two or more persons are indicted for the same criminal offense (s).” State v. Jones, 280 N.C. 322, 185 S.E. 2d 858.
Defendants do not allege that harm resulted because of the consolidation. The decision whether to consolidate cases for trial rests within the discretion of the trial court, which will not he disturbed upon appeal unless the movant has been denied a fair trial due to the consolidation. This assignment of error is overruled.
Defendants contend the trial court committed error in denying defendants’ motion to strike specific testimony of Captain C. H. Williams.
The testimony complained of was elicited by counsel for defendant on cross-examination and was clearly responsive. The testimony was as follows:
“ . . . I believe the defendant Askew was on the south side of the group and was one of the ones that went over to this vehicle which was stopped. To the best of my knowledge, he was one of them. I did see Askew in the street. He was in the group, near the front when I first observed the group.
“Q. I am talking about on Main Street or Broad Street.
“A. I say, from the best of my knowledge, he was one of the ones that walked from the group to the vehicle.
“Me. White : I move that answer be stricken.
“Court: Overruled.”
It is clear that the witness had already testified to the same thing and that, under pressure from defense counsel; he merely restated what he had said before, albeit he used slightly different' words. This assignment of error is feckless.
*588Defendants contend the trial court committed error in admitting irrelevant and prejudicial testimony of the witnesses Roberts and Owens as to the attack on the Roberts vehicle by unidentified persons.
The witnesses Roberts and Owens were operators of separate automobiles, who were forced to halt their vehicles because of the presence of the group of marchers who obstructed the street. Although the witnesses could not specifically identify defendants as being among the group which attacked the Roberts vehicle, they, nevertheless, described the scene at the time and place in question. Upon objection by defendants, the trial judge restricted the testimony for corroborative purposes. It is not clear why the trial judge so restricted it. The testimony seems to be competent to describe the scene, even though these particular witnesses could not identify anyone. The identification came from other witnesses. Nevertheless, defendants are in no position to complain. The ruling of the court was more advantageous to defendants than they were entitled to have.
Defendants contend the trial court committed error in refusing to allow defendants’ motion for judgment as of nonsuit at the conclusion of State’s evidence.
Upon consideration of a motion for judgment as of nonsuit in a criminal case, the evidence of the State is taken to be true and is entitled to every reasonable inference and intendment therefrom. The motion is properly denied if there is any evidence to support the allegation in the warrant or bill of indictment. 2 Strong, N. C. Index 2d, Criminal Law, § 106. This assignment of error is overruled.
Defendants contend the trial court committed error in its charge to the jury when it read the warrant which charged defendants with “ . . . feloniously” sitting in defining the violation of G.S. 20-174.1.
Defendants were all charged in warrants with a violation of G.S. 20-174.1, in that each defendant “did unlawfully, wilfully, sit, stand, or lie upon a public highway or street in such a manner as to impede the regular flow of traffic, . ...” In each warrant, a line was drawn through the words, “and feloniously.” The trial judge, in reading the warrants to the jury, failed to omit the words, “and feloniously.”
A charge must be construed in its entirety in the context in which it was given. “When thus considered, if it ‘fairly and *589correctly presents the law, it will afford no ground for reversing the judgment, even if an isolated expression should be found technically inaccurate.’ ” State v. Tomblin, 276 N.C. 273, 171 S.E. 2d 901.
In reviewing the charge in its entirety, we find the trial court quoted the provision of G.S. 20-174.1, which does not contain the word, “feloniously.” Defendants fail to point out any prejudice to them by the inadvertence in reading the warrant, and we fail to see how defendants could have been prejudiced by it.
Defendants contend the trial court committed error in using language that expressed an opinion of the trial court in summarizing the testimony of Officer W. C. Cramm.
Officer Cramm had testified as follows:
, ■ “The blacks (members of the group of marchers) were still in the intersection when I stopped and when the cars which came up beside me stopped. The blacks were right in front of the stopped vehicles. The vehicles had the choice of stopping or running over the people in the street.”
The trial court, in summarizing Officer Cramm’s testimony, stated “that he saw the blocking of the street which he described.” We fail to see how this reasonable summary of the testimony expresses an opinion or conclusion which denies defendants the impartiality required by G.S. 1-180. This assignment of error is overruled.
Defendants contends the trial court erred in its charge to the jury by failing to explain correctly the elements of the offense charged in the law arising from the evidence in failing to charge that the elements must include the willful standing in a public street in such a manner as to willfully impede the regular flow of traffic.
“[I]t is quite clear that the legislature intended to make it unlawful for any person to impede the regular flow of traffic upon the streets and highways of the State by willfully placing his body thereon in either a standing, lying or sitting position. A person may stand and walk, stand and strut, stand and run, or stand still. All these acts are condemned by the statute when done willfully in such a manner as to impede the regular flow of traffic upon a *590public street or highway.” State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765.
The charge to the jury correctly applied the law to the facts. This assignment of error is overruled.
Defendants contend the trial court committed error in denying defendants’ motion to set aside the verdict in each case as being contrary to the evidence. Such motion is addressed to the discretion of the trial court, and its denial of the motion is not reviewable upon appeal. This assignment of error is overruled.
Defendants contend the trial court committed error by not affirmatively entering in the record the reason a more severe sentence was entered in the Superior Court than was entered in the District Court. This Court, in State v. Butts, et al., 22 N.C. App. 504, 206 S.E. 2d 806 (filed 17 July 1974), in an opinion by Judge Morris, has laid this argument to rest. There is no requirement that the Superior Court, after trial de novo upon appeal from a conviction in District Court, must articulate its reasons for imposing a harsher sentence than was imposed in District Court. See, Colten v. Kentucky, 407 U.S. 104, 94 S.Ct. 1953, 32 L.Ed. 2d 584 (1972). Defendants have failed to affirmatively show vindictiveness on the part of the trial court. This assignment of error is overruled.
In our opinion, defendants received a fair trial, free from prejudicial error.
No error.
Judges Moréis and Vaughn concur.